              Case 2:20-cv-01422-MJP Document 17 Filed 11/17/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          BYRON L PETERS,                                   CASE NO. C20-1422 MJP

11                                 Plaintiff,                 MINUTE ORDER

12                  v.

13          WILLIAM HANES MONROE JR, KIP
            ANDREW HARBISON, MARK
14          CHRISTIAN GRECO, THE LAW
            OFFICE OF GLASSER AND
15          GLASSER PLC,

16                                 Defendants.

17

18          The following minute order is made by the direction of the court, the Honorable Marsha

19   J. Pechman, United States District Judge:

20          Plaintiff has filed two requests for an extension of the Joint Status Report deadline. (Dkt.

21   Nos. 12 and 14.) The Court GRANTS these requests and provides the Parties an additional thirty

22   days to comply with each deadline set out in the Order Regarding Initial Disclosures, Joint Status

23

24


     MINUTE ORDER - 1
                Case 2:20-cv-01422-MJP Document 17 Filed 11/17/20 Page 2 of 2




 1   Report and Early Settlement at page 1 of that Order. No other modifications are made to that

 2   Order.

 3            The clerk is ordered to provide copies of this order to all parties and counsel.

 4            Filed November 17, 2020.

 5
                                                      William M. McCool
 6                                                    Clerk of Court

 7                                                     s/Paula McNabb
                                                       Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
